             Case 1:19-cv-03373-RJL Document 5 Filed 11/12/19 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 REGENXBIO Inc.,
 9600 Blackwell Road, Suite 210
 Rockville, MD 20850,

                    Plaintiff,

        v.

 FOOD AND DRUG ADMINISTRATION,
 10903 New Hampshire Avenue
                                                     Civil Case. No. 1:19-cv-03373
 Silver Spring, MD 20993;

 ALEX M. AZAR II, in his official capacity as
 Secretary of Health and Human Services,
 200 Independence Avenue, S.W.
 Washington, DC 20201;

 BRETT GIROIR, in his official capacity as
 Acting Commissioner of Food and Drugs,
 10903 New Hampshire Avenue
 Silver Spring, MD 20993;

 EDWARD THOMPSON, in his official
 capacity as Regulatory Project Manager at
 Food and Drug Administration,
 10903 New Hampshire Avenue
 Silver Spring, MD 20993;

 THE UNITED STATES OF AMERICA,

                    Defendants.



         CERTIFICATE REQUIRED BY LOCAL CIVIL RULE 26.1 OF THE UNITED
            STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

       I, the undersigned, counsel of record for REGENXBIO Inc. (“REGENXBIO”), certify

that, to the best of my knowledge and belief, the following are parent companies, subsidiaries,

affiliates, or companies which own at least 10% of the stock of REGENXBIO which have any

outstanding securities in the hands of the public: BlackRock, Inc.
           Case 1:19-cv-03373-RJL Document 5 Filed 11/12/19 Page 2 of 3



       These representations are made in order that judges of this Court may determine the need

for recusal.




November 12, 2019                                  Respectfully submitted,


                                                   /s/ Christian G. Vergonis
                                                   Christian G. Vergonis
                                                   (D.C. Bar No 483293)
                                                   Kaytlin L. Roholt
                                                   (D.C. Bar No. 1047228)
                                                   JONES DAY
                                                   51 Louisiana Ave., NW
                                                   Washington, DC 20001-2113
                                                   Telephone: (202) 879-3939
                                                   Fax: (202) 626-1700
                                                   cvergonis@jonesday.com
                                                   kroholt@jonesday.com

                                                   Counsel for Plaintiff REGENXBIO Inc.




                                               2
          Case 1:19-cv-03373-RJL Document 5 Filed 11/12/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that, on November 12, 2019, I electronically filed the foregoing document

with the Clerk of the Court by using the CM/ECF system. I further certify that, on November 12,

2019, I caused the foregoing document to be sent via prepaid USPS mail to:

Food and Drug Administration                        Brett Giroir
10903 New Hampshire Avenue                          Acting Commissioner of Food and Drugs
Silver Spring, MD 20993                             Food and Drug Administration
                                                    10903 New Hampshire Avenue
Alex M. Azar II                                     Silver Spring, MD 20993
Secretary of Health and Human Services
200 Independence Avenue, S.W.                       Edward Thompson
Washington, DC 20201                                Regulatory Project Manager
                                                    Food and Drug Administration
Jessie K. Liu                                       10903 New Hampshire Avenue
United States Attorney for the                      Silver Spring, MD 20993
District of Columbia
555 4th Street, NW                                  William P. Barr
Washington, D.C. 20530                              Attorney General of the United States
                                                    United States Department of Justice
                                                    950 Pennsylvania Avenue, NW
                                                    Washington, DC 20530


November 12, 2019                                   Respectfully submitted,

                                                    /s/ Christian G. Vergonis
                                                    Christian G. Vergonis
                                                    (D.C. Bar No 483293)
                                                    Kaytlin L. Roholt
                                                    (D.C. Bar No. 1047228)
                                                    JONES DAY
                                                    51 Louisiana Ave., NW
                                                    Washington, DC 20001-2113
                                                    Telephone: (202) 879-3939
                                                    Fax: (202) 626-1700
                                                    cvergonis@jonesday.com
                                                    kroholt@jonesday.com

                                                    Counsel for Plaintiff REGENXBIO Inc.
